COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, McClanahan and Senior Judge Coleman


PAULA BRUCE MONTGOMERY
                                                                  MEMORANDUM OPINION*
v.     Record No. 0350-04-4                                           PER CURIAM
                                                                      JULY 27, 2004
JEFFREY EUGENE KING AND
 COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT


                 FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                                Richard B. Potter, Judge

                 (Ronald A. Robinson, on brief), for appellant.

                 No brief for appellees.


       Paula Bruce Montgomery, wife, appeals a decision of the trial judge modifying the terms of

the spousal support obligation of Jeffrey Eugene King, husband. On appeal, wife asserts the trial

court erred by: (1) modifying the spousal support award where she received notice of a motion to

modify only the child support award; and (2) decreasing the spousal support award where the

parties had contractually agreed to the amount of the spousal support award. Finding the issues

procedurally barred by Rule 5A:18, we affirm the trial court.

       The January 12, 2004 order from which wife appeals was endorsed by wife and her attorney

without objection. Wife filed a written statement of facts, which the trial judge did not sign

(unsigned written statement of facts). Husband filed numerous objections to the unsigned written

statement of facts, and the trial judge sustained husband’s objections in an order entitled “ORDER

SUSTAINING OBJECTIONS TO THE STATEMENTS [sic] OF FACTS AND CORRECTING

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
STATEMENT OF FACTS,” (corrected statement of facts), which the trial judge signed. The

corrected statement of facts reveals that wife “did not object to the Court order of January 12, 2004

as to child/spousal support and signed the order without objection.” It also provides that wife did

not “timely object during the trial.”

        Rule 5A:18 requires that objections to a trial court’s ruling be “stated together with the

grounds therefor.” “The Court of Appeals will not consider an argument on appeal which was

not presented to the trial court.” Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d
484, 488 (1998). Here, wife did not present to the trial court the issues she now appeals.

Accordingly, Rule 5A:18 bars our consideration of those issues on appeal. Moreover, the record

does not reflect any reason to invoke the good cause or ends of justice exceptions to Rule 5A:18.

        Accordingly, the decision of the trial court is summarily affirmed. Rule 5A:27.

                                                                                        Affirmed.




                                                 -2-